Order entered December 13, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00571-CR

                          LAZARO SANTIAGO VELEZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-52451-Q

                                             ORDER
       After the Court granted two extensions of time, appellant’s brief was due November 28,

2016. To date, the brief has not been filed and the Court has had no communication with

appellant counsel.

       Therefore, the Court ORDERS the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make appropriate findings

and recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is
ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                   /s/    ADA BROWN
                                                          JUSTICE